1 Case 7:19-mj-00990 Document 1 Filed on 05/01/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS

 

McALLEN DIVISION k
United States D_|strlct Court f
UNITED sTATES OF AMERlCA §°uthern B:fg§t of Texas
v. ' "

lvan Ochoa-Monta|vo

David J. Bradley, Clerk Case N“mbel'= M-19-0990-M

lAE YoB: 1995
Mexico
(Name and Address cf Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about _ April 30, 2019 in Hida_lgLo County, in

the ' Southern District of t Texas
(Track Statutory Language of Oyjfense)
being then and there an alien who had previously been deported>from the United States to Mexico in pursuance of law, and thereafter ‘

was found near Abram, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not therefore having consented to a reapplication by the defendant for admission into the United States;

in violation of T1tle ’ 8 United States Code, Section(s) 1326 (Felony) _
l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Ivan Ochoa-Montalvo was encountered by Border Patrol Agents near Abram, Texas on April 30, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 30, 2019, near Hidalgo, Texas. Reco`rd checks revealed the Defendant was formally
Deported/Excluded from the United States on February 14, 2019, through Brownsvi|le, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of
Homeland Security. On February 13, 2019, the Defendant was convicted of 8 USC 1326 Alien Unlawfully Found' m the United States
after Deportation and was sentenced to time served.

k"m,_,,\ Avs~ LMA~ emma

%~3/ _

 

Continued on the attached sheet and made a part of this complaint: _ l:|Yes
Sworn to before me and subscribed in my presence, /e€f Comp nant
May 1, 2019 . cke| zalez j Senior Patrol Agent

 

 

/`

J. Scott Hacker , U.S. Magistrate Judge MWM

Name and Tit|e of Judicia| Officer , Signat of Ju 1cia| Officer

